                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
                                             )
            v.                               )       Criminal Action No. 10-150 (CKK)
                                             )
                                             )
TYRONE HINES,                                )
                                             )
                 Defendant.                  )


                                  MEMORANDUM OPINION
                                     (August 2, 2019)


       On January 22, 2019, this Court granted leave for pro se Defendant to file his [94] Letter

to the Court which references “prison reform” and asserts a claim for entitlement to additional

“good time” credit to reduce his sentence. The Government responded to the Defendant’s Letter

with a [98] Motion to Dismiss. The Government asserts that Defendant’s claim should be

construed as a petition for writ of habeas corpus, which should be dismissed without prejudice for

Defendant to re-file his claim in the Middle District of Pennsylvania because this Court does not

have “personal jurisdiction over the only proper respondent, petitioner’s custodian Ronnie R. Holt,

the warden at USP-Allenwood where petitioner is incarcerated[.]” Gov’t Mot.. ECF No. 98, at 1.

This Court agrees that Defendant’s Letter should be construed as a Petition for writ of habeas

corpus, and as such, this Court has no jurisdiction over the respondent warden at USP-Allenwood.

Accordingly, the Petition shall be dismissed without prejudice so that Defendant/Petitioner may

re-file it in the United States District Court for the Middle District of Pennsylvanian. A separate

Order accompanies this Memorandum Opinion.




                                                 1
                                             Background

        On October 28, 2010, Defendant/Petitioner Tyrone Hines (“Mr. Hines”) was found guilty

by jury verdict of one count of Bank Robbery and two counts of Attempted Bank Robbery. See

Verdict Form, ECF No. 43. Mr. Hines was sentenced to a 132-month term of incarceration on

each offense, to run concurrently, followed by three years of supervised release. Mr. Hines’

conviction and sentence were affirmed on appeal. See Mandate of the United States Court for the

District of Columbia, ECF No. 85. Mr. Hines moved subsequently to reduce his sentence, but

that motion was denied by this Court. October 15, 2014 Order and Memorandum Opinion, ECF

Nos. 92, 93. Defendant has now moved for a reduction of his sentence pursuant to the First Step

Act of 2018 (the “Act”), Pub. L. No. 115-391, 132 Stat. 5194. The Act amends the good time

credit provision, with Section 102(b)(1)(A) of the Act amending 18 U.S.C. § 3624(b) to provide

that a prisoner “may receive credit towards the service of the prisoner’s sentence of up to 54 days

for each year of the prisoner’s sentence imposed by the court.” First Step Act § 102 (b)(1)(A).

The effective date of the amendment relies upon “the date that the Attorney General completes

and releases the risk and needs assessment system . . . added by section 101(a).” Id. § 102 (b)(2).1

                                               Analysis

        Mr. Hines’ claim that he is entitled to additional good time credit relates to the execution

of his sentence and affects the duration of his confinement, and accordingly, his claim must be

raised through a petition for writ of habeas corpus. See Davis v. U.S. Sentencing Comm’n, 716 F.

3d 660, 662 (D.C. Cir. 2013) (“channel[ing] state prisoners’ claims for relief – however styled -

into habeas alone if the prisoners seek a remedy that is at the core of habeas.”) (citation and internal

quotation marks omitted); see also Preiser v. Rodriguez, 411 U.S. 475, 489 (1973) (finding that



1
 On July 19, 2019, Attorney General William Barr released and published a risk and needs
assessment system.
                                                   2
habeas is the exclusive remedy for a state prisoner challenging deprivation of good time credits).

The Court of Appeals for the District of Columbia Circuit extended the habeas channeling rule to

claims by federal prisoners. See Chatman-Bey v. Thornburgh, 864 F. 2d 804, 808-10 (D.C. Cir.

1988) (en banc) (habeas corpus is the exclusive remedy for a federal prisoner challenging his

parole eligibility date). The habeas channeling rule was quite broad originally insofar as habeas

was the exclusive remedy for a federal prisoner bringing any claim that would have a ‘probabilistic

impact’ upon the duration of his custody. Razzoli v. Federal Bureau of Prisons, 230 F. 3d 371,

373 (D.C. Cir. 2000). This Circuit has narrowed the rule in light of recent Supreme Court

decisions, with the effect that “a federal prisoner need bring his claim in habeas only if success on

the merits will ‘necessarily imply the invalidity of confinement or shorten its duration.’” Davis,

716 F. 3d at 666 (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)). In Davis, which overruled

Razzoli, 230 F.3d 371, the Court noted that the narrower rule “channel[s] into habeas only claims

that would guarantee a speedier release from prison.” Id. at 665.

       In the instant case, Mr. Hines’ assertion that he is entitled to an (2711

immediate) early release should be construed as a habeas claim. Compare Shipp v. Hurwitz, Civil

Action No. 19-1733, 2019 WL 2996541 (D.D.C. July 9, 2019) (where Plaintiff inmate sought to

compel Defendant Bureau of Prisons (“BOP”) to recalculate available good time credit for all

inmates in BOP custody, the Honorable Rudolph Contreras found that Plaintiff was not required

to bring his Administrative Procedures Act challenge as a habeas petition because success on the

merits only entitled Plaintiff to have the BOP recalculate his good time credits and would not

“guarantee a speedier release from prison.”)

       Construing Mr. Hines’ claim as a habeas claim, this Court is without personal jurisdiction

over the proper respondent in this matter; i.e., the prisoner’s custodian, which is typically the

warden of the institution in which the prisoner is incarcerated. Rumsfield v. Padilla, 124 S. Ct.

                                                 3
2711, 2713 (2004) (the proper respondent in a federal habeas action is the custodian of the

prisoner.”) A court may not award habeas unless it has personal jurisdiction over the custodian

of the prisoner. Stokes v. U.S. Parole Commission, 374 F.3d 1235, 1239 (D.C. Cir. 2004) (A

district court may not entertain a habeas petition “unless the respondent custodian is within its

territorial jurisdiction.”); In re Tripati, 836 F. 2d 1406, 1407 (D.C. Cir. 1988) (“A habeas petition

may be adjudicated only in the district in which [petitioner’s] immediate custodian, his warden, is

located.”)

       In this case, Mr. Hines is incarcerated at USP-Allenwood, in Pennsylvania, and Mr. Ronnie

R. Holt is the custodian/warden of that facility. Accordingly, this Court will grant the

Government’s [98] Motion to Dismiss Mr. Hines’ Petition. The Petition is dismissed without

prejudice to Mr. Hines re-filing a petition in the proper venue against the proper respondent.



                                              ___________/s/____________________
                                               COLLEEN KOLLAR-KOTELLY
                                               UNITED STATES DISTRICT JUDGE




                                                 4
